Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 23, 2021.
Drawings
The previous objection to the drawings under 37 CFR 1.83(a) based on the drawings must show every feature of the invention specified in the claims “the paddle is provided at both sides of the object to be plated” in claim 9 is withdrawn based on the amendment to claim 9.
The previous objection to the drawings for not providing the axes in Figs. 4-6 or 8 is withdrawn based on the submission of replacement drawings for Figs. 4-6 or 8.
Specification
The previous objection to the title of the invention for not being descriptive is maintained.  A new title is required that is clearly indicative of the invention to which the claims are directed. A suggested title would be directed to the elected invention.
The previous objection to the specification for reciting “an object to be plated” is maintained. A suggested revision is “a substrate”. Paragraphs 37, line 1 lacks “substrate” or “object to be plated”. Paragraph 79, lines 4-5,  lacks “substrate” or “object to be plated”.
The previous objection to the specification for reciting “an object to be plated” is withdrawn based on paragraphs 73, 75, and 106 (of the printed publication) have been amended. 
Replacement paragraphs in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The replacement paragraphs filed must be accompanied by a statement that it contains no new matter.
Claim Objections
The previous objections to claims 1-9 and 11 is withdrawn based on the amendment to claims 1, 8-9, and 11. 
The previous objection to claim 4 for clarification is maintained. It does not describe how the range of dimensions “10 to 30 mm” applies to the intervals i.e. length, width, diameter, height, radius, etc and in what direction. Clarification is requested. Based on paragraph 62, and Figs. 1-4, Examiner is considering this to be with each bar spaced apart an interval of  10 to 30 mm in the x direction. Clarification is requested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Examiner is interpreting “liquid draining member” in claims 1-9 and 11 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Support for this limitation is found in paragraphs 8, 39, 42,45, 48, 70-71, and 89-95 and shown with reference numeral 58 in Figs. 2, 3-8,11, and 13.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner is interpreting “power means” in claim 7 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Support for this limitation is found in paragraphs 20, 44, 49-50, and 81 and shown with reference numeral 60 in Figs. 1-2. 
Claim Rejections - 35 USC § 102

The previous rejection of claims 1-3, 5, 7, 9, and 11 under 35 U.S.C. 102(a)(1) as being anticipated by US 20090139871 A1 to Saito et al (hereinafter Saito) is withdrawn based on the amendment to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5, 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090139871 A1 to Saito et al (hereinafter Saito) in view of US Pat. Pub. No. 20100149908 A1 to Singh et al (hereinafter Singh). 
Regarding claim 1, Saito teaches a surface treatment device comprising at least one paddle (32) in a plate shape, in a surface treatment tank (10), for stirring a surface treatment solution near a substrate (W) by reciprocally moving the paddle with respect to the substrate, 										wherein the paddle includes a plurality of square bars (32b) provided in a depth direction of the surface treatment solution tank and the plurality of square bars provided at regular intervals along the substrate, said plurality of square bars being integrally formed in the paddle. (See Saito, Figs. 2-6 and paragraphs 17, 30, 105, and 108.)
 Saito does not explicitly teach a structure with a tapered or circular cross-section for decreasing a generation of turbulent flow while draining a liquid is arranged on at least one side of an of the paddle, wherein the square bars are located in a central region of the paddle, and wherein the structure is located in a region of the paddle that is outside of the central region. 
Singh is directed to a stirrer for a container. 
Singh teaches a structure with a tapered or circular cross-section for decreasing a generation of turbulent flow while draining a liquid is arranged on at least one side of an of the paddle, wherein the square bars are located in a central region of the paddle, and wherein the structure is located in a region of the paddle that is outside of the central region. (See Singh, Abstract, paragraphs, 8, 10, 53, and Fig. 7E)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a structure with a tapered or circular cross-section for decreasing a generation of turbulent flow while draining a liquid is arranged on at least one side of an of the paddle, wherein the square bars are located in a central region of the paddle, and wherein the structure is located in a region of the paddle that is outside of the central region, through routine experimentation, with a reasonable expectation of success, to the select the proper shape for the curved surface, as a result-effective variable, in order to provide the desired shape of the flow. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Singh, Abstract, paragraphs, 8, 10, 53, and Fig. 7E)
Regarding claim 2, Saito does not explicitly teach a shape of the structure is a tapered shape or a circular shape in a cross section in a thickness direction of the structure.
Singh teaches a shape of the structure is a tapered shape or a circular shape in a cross section in a thickness direction of the structure. (See Singh, Abstract, paragraphs, 8, 10, 53, and Fig. 7E)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a shape of the structure is a tapered shape or a circular shape in a cross section in a thickness direction of the structure, through routine experimentation, with a reasonable expectation of success, to the select the proper shape for the curved surface, as a result-effective variable, in order to provide the desired shape of the flow. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Singh, Abstract, paragraphs, 8, 10, 53, and Fig. 7E)

Regarding claim 3, Saito teaches wherein a square bar (32b) of the plurality of square bars (32b) is provided with a curved surface (32a at upper and lower end and on far right side and far left side)  with respect to the object to be plated in a cross section in a thickness direction of the square bar (32b), and the curved surface is provided alternately facing left and facing right with respect to the object to be plated.  (See Saito, Fig. 2 and paragraphs 17, 30, 105, and 108)
Regarding claim 5, Saito teaches the square bar is in square or rectangle shape with a side of 5 to 10 mm.  (See Saito, Fig. 2 and paragraph 16).
Regarding claim 7, Saito teaches the distance between the paddle and substrate is 10 to 30 mm.  (See Saito, Fig. 2 and paragraph 19).					Regarding claim 9, Saito teaches the paddle is provided at both sides of the object (W) to be plated.  (See Saito, Figs. 1-2 and paragraph 106).			Regarding claim 11, Saito teaches a paddle (32) in a plate shape, in a surface treatment tank (10), for stirring a surface treatment solution near a substrate (W) by reciprocally moving the paddle with respect to the substrate, wherein the paddle is configured by integrally forming a plurality of square bars (32b) provided in one direction at regular intervals along the substrate, and a liquid draining member (32a at lower end and on far right side and far left side) for draining a liquid is arranged in at least one side of an end (right and left) of the paddle (32). (See Saito, Figs. 2-6 and paragraphs 17, 30, 105, and 108.)
Saito does not explicitly teach a structure with a tapered or circular cross-section for decreasing a generation of turbulent flow while draining a liquid is arranged on at least one side of an of the paddle, wherein the square bars are located in a central region of the paddle, and wherein the structure is located in a region of the paddle that is outside of the central region. 
Singh teaches a structure with a tapered or circular cross-section for decreasing a generation of turbulent flow while draining a liquid is arranged on at least one side of an of the paddle, wherein the square bars are located in a central region of the paddle, and wherein the structure is located in a region of the paddle that is outside of the central region. (See Singh, Abstract, paragraphs, 8, 10, 53, and Fig. 7E)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a structure with a tapered or circular cross-section for decreasing a generation of turbulent flow while draining a liquid is arranged on at least one side of an of the paddle, wherein the square bars are located in a central region of the paddle, and wherein the structure is located in a region of the paddle that is outside of the central region, through routine experimentation, with a reasonable expectation of success, to the select the proper shape for the curved surface, as a result-effective variable, in order to provide the desired shape of the flow. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Singh, Abstract, paragraphs, 8, 10, 53, and Fig. 7E)


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090139871 to Saito et al (hereinafter Saito) in view of US Pat. Pub. No. 20100212694 A1 to Arthur Keigler (hereinafter Keigler).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090139871 to Saito et al (hereinafter Saito) in view of US Pat. Pub. No. 20100212694 A1 to Arthur Keigler (hereinafter Keigler).
Regarding claim 4, Saito does not teach the intervals formed to be 10 to 30 mm apart from each other. 
Keigler is directed to an electroplating apparatus.
Keigler teaches the center points of the series of spaced openings can be positioned in a substantially equidistant periodic array with the centers spaced about 10-30 mm apart. (See Keigler, paragraph 101.) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the intervals formed to be 10 to 30 mm apart, because Keigler teaches this allows the fluid to be agitated. (See Keigler, paragraph 101.)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090139871 to Saito et al (hereinafter Saito) as applied to claim 5 and further in view of US Pat. Pub. No. 20120152749 A1 to Yasuda et al (hereinafter Yasuda).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090139871 to Saito et al (hereinafter Saito) as applied to claim 5 and further in view of US Pat. Pub. No. 20120152749 A1 to Yasuda et al (hereinafter Yasuda).
Regarding claim 6, Saito does not explicitly teach the curved surface is 3 to 10 mm in radius. 
Yasuda is directed to an electroplating apparatus.
Yasuda teaches the width of the slits is determined to enable the plating solution to efficiently pass through the slits. (See Yasuda, paragraph 62.)  Examiner is considering the slit to be equivalent to the curved surface and a radius to be equivalent to a width.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the curved surface is 3 to 10 mm in radius, through routine experimentation, with a reasonable expectation of success, to the select the proper size for the curved surface, as a result-effective variable, in order to provide the most efficient size for the solution to pass through while providing the necessary rigidity. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Yasuda, paragraph 62.)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090139871 to Saito et al (hereinafter Saito) as applied to claim 5 and further in view of US Pat. Pub. No. 20090218231 A1 to Yajima et al (hereinafter Yajima).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090139871 to Saito et al (hereinafter Saito) as applied to claim 5 and further in view of US Pat. Pub. No. 20090218231 A1 to Yajima et al (hereinafter Yajima).
Regarding claim 6, Saito does not explicitly teach the curved surface is 3 to 10 mm in radius. 
Yajima is directed to an electroplating apparatus.
Yajima teaches the width of the slits is between 1 and 15 mm. (See Yajima, paragraph 22.)  Examiner is considering the slit to be equivalent to the curved surface and a radius to be equivalent to a width.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the curved surface is 3 to 10 mm in radius, through routine experimentation, with a reasonable expectation of success, to the select the proper size for the curved surface, as a result-effective variable, in order to provide the most efficient size for the solution to pass through while providing the necessary rigidity. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Yasuda, paragraph 62.)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090139871 to Saito et al (hereinafter Saito).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090139871 to Saito et al (hereinafter Saito).
Regarding claim 8, Saito teaches a power means (44) for reciprocally moving the paddle with a stroke of 50 to 200 mm. (See Saito, paragraph 112). 
Regarding claim 8, Saito does not explicitly teaches a power means for reciprocally moving the paddle with a moving speed of 35 to 600 mm/s. (See Saito, paragraph 31). 
Saito teaches in another embodiment that moving the paddle with a moving speed of 35 to 600 mm/sec. (See Saito, paragraph 143, line 14).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have moving the paddle with a moving speed of 35 to 600 mm/sec, through routine experimentation, with a reasonable expectation of success, to the select the proper speed for moving the paddle, as a result-effective variable, in order to provide the optimal in-plane uniformity. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant is requested to show claims with appropriate mark-up relative to the most recent set of claims previously presented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARL KURPLE/Primary Examiner
Art Unit 1717